DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                    Allowable Subject Matter
2. 	Claims 1-7 are allowed.
                                                                      Reasons for Allowance
3.          The following is an examiner's statement of reasons for allowance:	
4.    Regarding claims 1-4, 6, the prior art failed to disclose or reasonably suggest a cutting step of forming cutting lines in the adhesive layer at a predetermined interval at least in a width direction of the adhesive tape and making segments of the adhesive layer divided by the cutting lines continuous in a width direction and a lengthwise direction of the adhesive tape; a transfer step of disposing the segments of the adhesive layer to face a connection surface of one member to be connected, pressing a heating and pressing tool having an arbitrary pattern shape against the adhesive tape from a separator side and selectively transferring the segments of the adhesive layer corresponding to a pressing portion of the heating and pressing tool to the one member to be connected.

5.         Regarding claims 5 and 7, the prior art failed to disclose or reasonably suggest wherein cutting lines are formed in the adhesive layer at a predetermined interval in a width direction of the adhesive tape, and segments of the adhesive layer divided by the cutting lines are continuous at least in a width direction and a lengthwise direction of the adhesive tape.

Remarks:


       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899